J.
The action is for divorce. An order was made requiring the plaintiff to pay to the defendant the sum of five dollars per week alimony commencing September 14, 1901, and .continuing until the determination of the action. On the 28th day of April, 1902, an execution was issued to the sheriff of Mont*233gomery county for the purpose of collecting the alimony then remaining unpaid. Thereafter and before the return of the execution, the defendant applied to this court and obtained an order requiring the plaintiff to be examined before a referee in supplementary proceedings in aid of said execution. The plaintiff ap>peared in person and by counsel and refused to answer questions put to him concerning his property, on the ground that the order requiring him so to do was invalid.
I know of no law authorizing such proceedings in aid of an execution issued upon an order before the return of the execution. Under the Code of Civil Procedure, prior to 1896, supplementary proceedings were allowed against judgment debtors only. By chapter 176 of the Laws of 1896, section 2435, Code of Civil Procedure was amended by making that section applicable to executions issued to enforce orders, but no such amendment has been adopted in respect to section 2436 under which these proceedings were instituted. The remedies provided by these two sections are declared to be distinct (Code Civ. Pro., § 2432) and, therefore, the amendment as to one section may not be regarded as enlarging the scope of the other.
I am, therefore, of the opinion that the order herein for the •examination of the plaintiff was void, there being no provision cf law therefor, and that the plaintiff is not in contempt for refusing to obey the same. It follows that the motion made by the •defendant must be denied, with costs.
Motion denied, with costs.